Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 15 is objected to because on lines 2-3, the phrase “an outlet of the condenser is connected to an inlet of the condenser” appears to have a typing error.  

Claims 4, 5, 15, 17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4, 5, 15, 17, the limitation “and to supply the second partial flow to the condenser” is incorrect and inconsistent with the disclosure.  In all embodiments, the second partial flow is connected with the cooler 70, not condenser 50.  Please check and correct.
In claim 5, line 4, the phrase “the cooler” does not have a clear antecedent basis.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-12, 15-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 7062913 (Christensen).
Regarding independent claim 1, Christensen discloses a system for cooling a process fluid of a heat-producing apparatus, comprising: an outlet of the heat-producing apparatus (40, figure 18), the outlet being provided for discharging process fluid to be cooled from the heat-producing apparatus; an inlet (near 234) of the heat-producing apparatus, the inlet being provided for supplying cooled process fluid to the heat-producing apparatus; and a thermodynamic cycle device 10 comprising: an evaporator 12 having an inlet for supplying the process fluid to be cooled from the outlet of the heat-producing apparatus and having an outlet for discharging the cooled process fluid to the inlet of the heat-producing apparatus, wherein the evaporator is adapted to evaporate a working medium of the thermodynamic cycle device by means of heat from the process fluid; an expansion machine 14 for expanding the evaporated working medium and for generating at least one selected from the group consisting of mechanical and/or and electrical energy; a condenser 16 for liquefying the expanded working medium, wherein the condenser comprises an air-cooled condenser (condenser 16 is both air-cooled and liquid cooled; column 20, lines 63-67, “the heat sink becomes the outdoor environment”, meaning the condenser is inherently cooled by outdoor air); and a pump 18 for pumping the liquefied working medium to the evaporator.
	Regarding claims 2, 7, 15-18, note cooler 70, 72, absorbing heat from condenser 16.
	Regarding claims 3-6, 15-18, note a branch (tee 224) for dividing the outlet heat into two partial flows, and a junction provider (near 226) for merging the partial flows. 
	Regarding claims 4-5, the second partial flow going to the cooler 70, 72, next to the condenser 16. 
	Regarding claim 6, the cooler 70, 72, is downstream of the evaporator.
	Regarding claims 9, 19, 20, note the cooler 70, 72 is connected with the condenser 16 by an intermediate circuit with valves 240, 242.
	Regarding claim 10, the useful heat removed can be used in many heat devices 212, 74, 76, 78.
	Regarding claim 11, the exhaust heat (process fluid) is flowing through the intermediate circuit and is also the heat transfer fluid and should have the same composition.
	Regarding claim 12, figure 8 of Christensen clearly discloses a second evaporator 15b; or figure 15 discloses a second heat exchanger 184.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-20, are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 7062913 (Christensen) in view of US 8528333 (Juchymenko).  


Regarding claims 8, 13, Christensen teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that a control device, a valve, and temperature sensor is used to control the temperature of the heat transfer fluid. Juchymenko teaches an organic Rankine cycle comprising a control unit 100, temperature sensors (column 11, lines 20-39), valves 31, 80, 15, to control the temperature of the system (column 14, lines 6-38).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide a control unit, temperature sensor, and valves in Christensen as taught by Juchymenko for the purpose of controlling the operating temperature more effectively to optimize the system performance.
	

Claim 14 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 7062913 (Christensen) in view of US 8528333 (Juchymenko) and US 4374467 (Briley). Christensen as modified teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that a jet pump and a throttle valve between .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hall, Matula, and Lehar disclose organic Rankine cycle comprising cooler and heating circuits.














Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
4/20/2021